ITEMID: 001-92508
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF FERENC ROZSA AND ISTVAN ROZSA v. HUNGARY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 6. The applicants were born in 1951 and 1949, respectively, and live in Budapest.
7. The applicants are respectively 50% and 10% shareholders in D. Ltd. By decisions of the Budapest Regional Court and the Supreme Court, in 1998 the liquidation of D. Ltd was ordered and M. Ltd. appointed liquidator.
8. In 2001 the applicants brought an official liability action against the two courts involved, claiming damages for the liquidation, which in their view had been ordered unlawfully.
9. On 6 December 2002 the Pest County Regional Court dismissed the action, holding that, although the liquidation had indeed been ordered unlawfully, the two courts’ culpability was not so extensive as to justify the establishment of their tort liability.
10. On appeal, on 11 December 2003 the Budapest Court of Appeal upheld the first-instance decision but changed its reasoning. It held that the applicants had no locus standi in the case, since their company was in liquidation and only the liquidator had the capacity to conduct legal proceedings in its name.
11. The applicants filed a petition for review with the Supreme Court. They pleaded that their claim did not concern any loss suffered by the company itself. Rather, they personally sought compensation for the loss in value of their own shares which they had suffered on account of the unlawfully ordered liquidation.
12. On 10 February 2005 the Supreme Court dismissed the applicants’ petition, reiterating the position that they had no locus standi in the case. This decision was served after 11 March 2005.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
